Title: To James Madison from Joseph Jones, [ca. 24 September] 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[ca. 24 September 1788]
On my return the other day from the upper country I found your letter for me at Col. Monroes. The question then depending respecting the place of meeting of the congress under the New government has I find been since decided in favor of New York and the different periods fixed for the States to give operation to the governmt. Although I am sensible the proceedings that have been had in Congress respecting the place where the first session should be held will make unfavourable impressions of the policy of the eastern states, yet when the nature of the question is considered some allowances should be made for local prejudices which more or less actuate all public bodies where the object is local. I confess I consider the agitation of the question by the present Congress as premature and tending to confirm the prejudices of those of the present body, who may become members of the new legislature and thereby introduce that warmth into the discussion of the question hereafter which I hoped would have been avoided. The decision for establishing the fœderal seat of government appears to me to have been more proper for the deliberations of the new than the old government and I am disposed to believe notwithstanding the probability of the State spirit being carried into the Senate that it will exist in a less degree than it has hitherto done in Congress as the members from each State are few and these it is to be presumed will be selected from the most enlightend and virtuous of their citizens, especially too when it is contemplated how great are the powers vested in that body. May not the legislatures of the states should they incline to do so choose the electors themselv[es] instead of refering the choice to the people. The words of the constitution are not so clear on that point as to restrain these public bodies from spurning the exercise of that power and we know all public bodies are but too apt to assume rather than relinquish power where by any construction of terms they may interpose authority.
There are I am told in the Fredericksburg goal two men confined and to undergo an examing court for altering the final settlements by extracting the ink or figures and inserting others to a much greater amount. Their names are I think Willet and Whitney. A third it is said was concerned with them who is gone off and I think named Grant. These men I hear have been in the eastern States practicing the same forjeries and impositions and that some of the certificates they had passed have been presented to the Treasury office in N. York and decided to be forjeries. It will I fear be difficult to prove the fact upon them so as to bring them to condemation. The nature of the offence is such as to be difficult of proof. Yr. friend & Servt
Jos: Jones
P. S. I go for Richmond in a few days.
